DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on (5-4-2022) has been entered.
Response to Arguments
Applicant’s arguments, see (Pg. 7-8), filed on (5-4-2022), with respect to the amended feature of claim(s) 1 have been fully considered and are not persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Schirtzinger et al. (US-2019/0,061,238, hereinafter Schirtzinger), as evidenced by Wikipedia’s Article on Glass Transition Temperature (Glass Transition, 2017, hereinafter WAGT) and in further view of David Grewell (US-2017/0,087,767, hereinafter Grewell).
                                                                        SpecificationThe abstract of the disclosure is objected to because 
Currently, the Abstract of the instant application has the title of the invention “METHODS, APPARATUSES AND SYSTEMS FOR ADDITIVE MANUFACTURING WITH PREHEAT” . 
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 27-28, 35 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger et al. (US-2019/0,061,238, hereinafter Schirtzinger), as evidenced by Wikipedia’s Article on Glass Transition Temperature (Glass Transition, 2017, hereinafter WAGT) and in further view of David Grewell (US-2017/0,087,767, hereinafter Grewell)Regarding claim 27, 	
A system for printing a three-dimensional (3D) object, the system comprising: 
a source of a filament that is configured to supply the filament for printing the 3D object, 
wherein the filament comprises a polymer material;
feed motor that is configured to deliver the filament from the source of the filament to a first zone and to a second zone that is spatially distinct from the first zone; 
at least one energy source configured to provide energy; and 
a controller operatively coupled to the at least one energy source, 
wherein the controller is programmed to direct the at least one energy source to provide the energy to: 
(a) preheat, at the first zone, the filament to a preheat temperature 
(i) that is above a glass transition temperature (Tg) of the polymer material, 
(ii) that is below a melting temperature of the polymer material, and 
(iii) whose closeness to the melting temperature is dependent on stiffness of the polymer material at the glass transition temperature of the polymer material, to provide preheated filament, and 
(b) melt, at the second zone, the preheated filament to provide melted filament.
Schirtzinger teaches the following:
([0039]) teaches that the machine 20 may have one or more matrix feeds 25 that may be configured to deposit the matrix layers 14 on the surface 22. The matrix feed 25 may draw the matrix material(s) in the form of a powder or an extruded tube from a supply source 27 that may be connected to the matrix feed 25 through a feed line 28, as shown. 
([0037]) teaches that the matrix layer 14 may consist of one or more polymer materials, such as various types of thermoplastics, thermosetting polymers, and/or elastomeric polymers, metallic materials, and/or any other suitable material chosen by a skilled artisan.
([0038]) teaches that the additive manufacturing process, the layers 12 of the component 10 may be build built-up successively on a surface 22 according to a digital three-dimensional model of the component 10, such as a computer-aided design (CAD) model, contained on a host computer 24 in electrical communication with the machine 20, as shown. ([0043]) teaches the matrix feed 25 and the fiber feed 35 may be carried and supported by the same truck 55 to help ensure that the deposited fiber layers 16 are aligned with the deposited matrix layers 14. Alternatively, each of these instruments (i.e., the matrix feed 25, the fiber feed 35, the first energy source 45, the second energy source 50, and the pressure source 47), may be supported and carried separately or in different combinations on separate trucks or support devices. The truck 55 may be on a track 57 and may drive the horizontal movement of the matrix feed 25 and the fiber feed 35 in the x-direction and the y-direction for the deposition of each of the matrix layers 14 and each of the fiber layers 16. The truck 55 may also guide the movement of the matrix feed 25 and the fiber feed 35 vertically along the z-axis as the developing component is built. As such, the truck is understood to comprise a motor and/or act as applicants motor due to providing movement and being configured to deliver the filament from the source of the filament to the respective deposition zones.
& f.) ([0041]) teaches a first energy source 45 and a pressure source 47 to assist embedding the fiber layers 16 into the matrix layers 14 on which they are deposited. In particular, the first energy source 45 may be focused heat source that may heat a matrix layer 14 to a first temperature to cause the matrix layer 14 to soften to a sufficient degree to allow the fiber layer 16 deposited thereon to at least partially sink or embed into the matrix layer 14. The first temperature necessary to soften the matrix layers 14 will vary depending on the composition of the matrix layers 14. 
& f.) ([0038]) teaches that a computer may control the deposition of each of the layers 12 such that the additive manufacturing process may be automated. Each of the layers 12 may have a shape that directly corresponds to a shape of a sliced cross-section of the digital model of the desired component, as those of ordinary skill in the art of additive manufacturing will readily understand.

    PNG
    media_image1.png
    250
    400
    media_image1.png
    Greyscale
, h.) & i.) ([0041]) teaches that the first energy source 45 may be focused heat source that may heat a matrix layer 14 to a first temperature to cause the matrix layer 14 to soften to a sufficient degree to allow the fiber layer 16 deposited thereon to at least partially sink or embed into the matrix layer 14. The first temperature necessary to soften the matrix layers 14 will vary depending on the composition of the matrix layers 14. Highlighting, evidence from (WAGT) which states in the (Abstract) that the glass-transition temperature Tg of a material characterizes the range of temperatures over which this glass transition occurs. It is always lower than the melting temperature, Tm, of the crystalline state of the material, if one exists. Polymers are often used above their Tg, that is, in the rubbery state, where they are soft and flexible. As such, the temperature implemented by Schirtzinger is understood to be below the melting temperature and results in the matrix material to become soft. Accordingly, the temperature implemented by Schirtzinger is understood to be a temperature above the glass transition temperature of the material implemented.
, i.) & j.) Highlighting evidence from WAGT (Polymers) teaches that the stiffness of thermoplastics decreases due to this effect (see figure). When the glass temperature has been reached, the stiffness stays the same for a while, i.e., at or near E2, until the temperature exceeds Tm, and the material melts. This region is called the rubber plateau.
([0042]) teaches that the machine 20 may also have a second energy source 50 which may be a focused heat source that may heat selected matrix layers 14 to a second temperature that causes the melting and the interlayer fusion of the heated matrix layers. The second temperature necessary to cause such melting will, of course, vary depending on the composition of the matrix layers 14.
Regarding Claim 27, Schirtzinger as evidenced teaches the entirety of claim 27, including  fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent on preheating within the printing unit. In analogous art for the fabrication of 3D printed parts, namely a focus on the quality of the parts fabricated, via implementing two heating sources as a means to preheat a filament prior to its deposition and further heating, Grewell suggests details regarding heating a portion of material to an optimal temperature via a light source prior to deposition, and in this regard Grewell teaches the following:
([0045]) teaches that the disclosure provides for an apparatus, system, and/or method to vary the temperature of the extruder filament by using a secondary heat source. For example, while the temperature of the die is set to a relatively low point, an infrared heating source is used to heat the filament to the optimum temperature to enhance welding of the filament to substrate. The “ideal” temperature of the filament is based on the temperature of the substrate. This substrate may be a virgin print surface or a previously printed layer. The temperatures of these two surfaces will vary greatly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for 
fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger. By utilizing heat technique that includes heating a portion of material to an optimal temperature prior to deposition, as taught by Grewell. Highlighting, implementation of heating technique that includes heating a portion of material to an optimal temperature prior to deposition provides a means for improving the bonding of the filamenting and avoids issues related to low polymer thermal conductivity ([0045] – [0046]). 
Regarding claim 28, 	
Wherein the at least one energy source is selected from the group consisting of a direct contact heater, a hot air blower, and a laser.
Schirtzinger teaches the following:
([0041]) teaches that The first energy source 45 may be a laser, an electron beam, or any other suitable energy source capable of delivering sufficient heat energy to soften the matrix layer 14 to a desired degree. ([0042]) teaches that the second energy source 50 may be a laser or an electron beam, although other types of energy sources may also be employed.
Regarding claim 35, 	
Further comprising a build surface, wherein the second zone is on the build surface
Schirtzinger teaches the following:
([0038]) teaches that the invention provides a means for an additive manufacturing process, the layers 12 of the component 10 may be buildbuilt-up successively on a surface 22 according to a digital three-dimensional model of the component 10, such as a computer-aided design (CAD) model, contained on a host computer 24 in electrical communication with the machine 20, as shown. As such, a building surfaces is understood to be provided in the surface 22 and/or on the layer previously printed. 
Regarding claim 40,
Wherein the polymer material comprises a semi-crystalline polymer.
Schirtzinger teaches the following:
Recalling ([0041]) teaches that the first energy source 45 may be focused heat source that may heat a matrix layer 14 to a first temperature to cause the matrix layer 14 to soften to a sufficient degree to allow the fiber layer 16 deposited thereon to at least partially sink or embed into the matrix layer 14. The first temperature necessary to soften the matrix layers 14 will vary depending on the composition of the matrix layers 14. Highlighting, evidence from (WAGT) which states in the (Abstract) that the glass–liquid transition or glass transition for short is the reversible transition in amorphous materials (or in amorphous regions within semi- crystalline materials) from a hard and relatively brittle "glassy" state into a viscous or rubbery state as the temperature is increased.[1] An amorphous solid that exhibits a glass transition is called a glass. As such, Schirtzinger is understood to disclose implementing a polymer material that comprises a semi-crystalline polymer.
B.) Claim(s) 29-33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger, as evidenced by WAGT in view of Grewell and in further view of Gray et al. (US-2017/0,173,883, hereinafter Gray)
Regarding claim 29, 	
Wherein the at least one energy source is a laser configured to provide the energy comprising a first light beam and a second light beam.
Regarding claim 29, Schirtzinger as modified teaches said energy comprising a first light beam and a second light beam ([0041] – [0042]), but teaches that the at least one energy source is two lasers, not a single one (Fig. 2), energy sources 45 and 50. Schirtzinger is silent on using a laser configured to provide the energy comprising a first light beam and a second light beam. In analogous art for additive manufacturing that utilizes a laser light as a means for heating the material deposited for fabrication, Gray suggest details regarding implementing multiple beams from single energy source, and in this regard Gray teaches the following:
([0026]) teaches that the laser source 12 may be a single laser emitter and a corresponding optical system configured to split a first laser beam into a plurality of second laser beams for processing. Alternatively, the laser source 12 may comprise a plurality of laser emitters, each configured to concurrently emit a single laser beam in parallel, a single laser source or emitter for each scanner of a system ([0042]) teaches that as illustrated in FIGS. 5A and 5B (showing an enlarged portion 40 of FIG. 5A), a lower powered laser beam 514 1 (a lower energy level per unit area) may be used to melt the powder-based build material and be synchronized with a higher powered laser beam 514 2 (a higher energy level per unit area) used to pre-heat the powder-based build material. ([0068]) notes again with reference to FIGS. 5A and 5B, the spot sizes of the beams 514 1 and 514 2, and thus the area of the powder layer that is pre-heated (526 2) and melted (526 1) may be determined based on powder composition, 3D part specifications, laser power and other system considerations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a single laser source that provides a plurality of laser beams, as taught by Gray. Highlighting, implementation of a single laser source that provides a plurality of laser beams provides a means for an improved build quality of the 3D part, ([0036]). Alternatively, and/or additionally the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 30-31, 	
Wherein the controller is further programmed, in (i), to direct the at least one energy source to provide the first light beam to preheat the filament.
Wherein the controller is further programmed, in (ii), to direct the at least one energy source to provide the second light beam to melt the preheated filament.
Schirtzinger teaches the following:
([0021]) teaches that the method as disclosed may be automated and controlled by a computer. ([0038]) teaches that the additive manufacturing process, the layers 12 of the component 10 may be buildbuilt-up successively on a surface 22 according to a digital three-dimensional model of the component 10, such as a computer-aided design (CAD) model, contained on a host computer 24 in electrical communication with the machine 20, as shown. The computer may control the deposition of each of the layers 12 such that the additive manufacturing process may be automated.
Regarding claim 32, 	
Further comprising a beam splitter configured to split a light beam from the at least one energy source into the first light beam and the second light beam.
Regarding claim 32, Schirtzinger as modified teaches the same as detailed in claim 1 & 29. Schirtzinger is silent on using a laser configured to provide the energy comprising a first light beam and a second light beam. In analogous art as applied above in claim 29, Gray suggest details regarding implementing a beam splitter, and in this regard Gray teaches the following:
([0026]) teaches that the laser source 12 may be a single laser emitter and a corresponding optical system configured to split a first laser beam into a plurality of second laser beams for processing. ([0042]) teaches that as illustrated in FIGS. 5A and 5B (showing an enlarged portion 40 of FIG. 5A), a lower powered laser beam 514 1 (a lower energy level per unit area) may be used to melt the powder-based build material and be synchronized with a higher powered laser beam 514 2 (a higher energy level per unit area) used to pre-heat the powder-based build material. ([0068]) notes again with reference to FIGS. 5A and 5B, the spot sizes of the beams 514 1 and 514 2, and thus the area of the powder layer that is pre-heated (526 2) and melted (526 1) may be determined based on powder composition, 3D part specifications, laser power and other system considerations.  
The same rejection rationale, case law and analysis that was used previously for claim 29, can be applied here and should be referred to for this claim as well.
Regarding claim 33, 	
Wherein the first light beam has a different intensity than the second light beam.
Schirtzinger teaches the following:
([0042]) teaches that the second energy source 50 may deliver more heat energy to the matrix layers 14 than the first energy source 45 in order to melt the matrix layers 14 beyond a softened state into a liquid-like state.
C.) Claim(s) 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger, as evidenced by WAGT in view of Grewell and in further view of Bracha et al. (US-2017/0,072,613, hereinafter Bracha)
Regarding claim 34, 	
Wherein the source of the filament is a spool, and 
wherein the feed motor is configured to deliver the filament by drawing the filament from the spool.
Regarding Claim 34, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent regarding details on the filament. In analogous art for an additive manufacturing system that utilizes a filament, Bracha suggests details regarding implementing a spool for the filament and a motor to drive the filament, and in this regard Bracha teaches the following:
([0013]) teaches that he feeding section that is responsible for pulling filament from a spool and push it towards the nozzle; and 
([0047]) teaches that the motor 240 rotates the hobbed gear that pushes the filament towards the hot end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a spool and motor as components utilized with the filament in an additive manufacturing system, as taught by Bracha. Highlighting, implementation of a spool provides a means for feeding and organizing the filament, ([0013]) and a motor with the filament as a means for pushing and driving the filament, ([0047]). Additionally, and or alternatively, the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
D.) Claims 34 & 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger as evidenced by WAGT in view of Grewell as applied to claim 27 above, and further in view of Deaville (US-2017/0,021,565, hereinafter Deaville).
Regarding claim 34, 	
Wherein the source of the filament is a spool, and 
wherein the feed motor is configured to deliver the filament by drawing the filament from the spool.
Regarding Claim 34, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent regarding details on the filament. In analogous art for an additive manufacturing system that comprises a post deposition processing, Deaville suggests details regarding implementing a compacting step on a heated filament, and in this regard Deaville teaches the following:
([0033]) teaches that FIG. 4 is a side view showing additional features of the ATL head, including a drive motor 400 for driving the feed rollers 308 to advance the fiber reinforced tape from the spool 306
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a spool and motor as components utilized with the filament in an additive manufacturing system, as taught by Deaville. Highlighting, implementation of a spool provides a means for feeding and organizing the filament, (Fig. 4)  and a motor with the filament as a means for pushing and driving the filament, ([0033]). Additionally, and or alternatively, the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 41-44,
A build surface and a compaction unit configured to compact the filament along the build surface.
Wherein the compaction unit comprises a rigid body, one or more idler rollers, at least one freely suspended roller, a coolant unit, or any combination thereof.
Wherein the compaction unit is configured to be positioned along only one side of the melted filament.
Wherein the controller is further programmed to direct the compaction unit to compact the melted filament.
Regarding Claim 41-43, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger also teaching a generic pressure source 47 for pushing a core into the feedstock instead ([0010]). Schirtzinger is silent on details regarding the compaction unit. In analogous art for an additive manufacturing system that comprises a post deposition processing, Deaville suggests details regarding implementing a compacting step on a heated filament, and in this regard Deaville teaches the following:
([0032] – [0034]) teaches that as shown in (Figs. 3-4) the support roller 312 is utilized in a compacting step on a heated filament. Highlighting, that the support roller 312 is found to be positioned along only one side of the melted filament. With ([0038]) teaching that the delivery head 106 is used to dispense the first ply 602 of the tape with minimal overhang around the edges of the object. As discussed in the preceding paragraphs, the tape is heated as it is dispensed and is pressed into place using support roller 312. Highlighting, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a support roller as a means for compaction of a heated filament, as taught by Deaville. Highlighting, implementation of support roller as a means for compaction of a heated filament provides a means for causing the layer to adhere to and bond with the surface of the first material, ([0038]). 
Regarding claim 45,
Wherein the controller is further programmed to direct the compaction unit to cool the melted filament.
Regarding Claim 45, Schirtzinger as modified teaches the same as detailed above in claims 27 & 41-44. Schirtzinger is silent on details regarding the controller and compaction unit. In analogous art as applied above in claims 41-44 Deaville suggests details regarding the controller and compacting unit, and in this regard Deaville teaches the following:
([0034]) teaches that in the specific and non-limiting example that is shown in FIGS. 1-4, the 3D printing head 104 is fixedly mounted to the Z-axis rail 202 of a gantry robot, and the delivery head 106 is movably mounted to the same Z-axis rail 202 of the gantry robot, via an indexing system. ([0033]) teaching that the index system may be spring loaded to provide a constant force on the support roller 312, which presses the tape into place as it is being dispensed. Highlighting, ([0043]) which teaches that a 900 controller in communication with the apparatus 200 or the apparatus 500 receives a dataset corresponding to a 3D object model. The dataset includes machine-readable instructions for controlling the 3D printing head 104 and the delivery head 106 to form the 3D object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a controller and associated compaction unit, as taught by Deaville. Highlighting, implementation of a controller and associated compaction unit provides a means for cooperatively forming the 3D object based on the dataset, (Claim 1). Additionally, and or alternatively, the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).E.) Claims 36 & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger as evidenced by WAGT in view of Grewell as applied to claim 27 above, and in further in view of Schlick (US-2015/0,246,481, hereinafter Schlick).
Regarding claim 36-37,
Wherein the preheat temperature is in a range of 0.7 to 0.95 times the melting temperature of the polymer material.
Wherein the preheat temperature is in a range of 0.8 to 0.9 times the melting temperature of the polymer material.
Regarding claim 36-37, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent on the preheat temperature implemented. In analogous art for additive manufacturing components, that includes preheating and a radiation source, Schlick suggests details regarding the melting point of the material and in this regard Schlick teaches the following:
([0017]) teaches implementing a pre-heating temperature to which the component or the powder material may be brought may be selected to be in the range of from 40% to 90%, 50% to 90%, in particular 60% to 70%, of the melting point of the respective material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a pre-heating temperature in the suggested range of the melting point, as taught by Schlick. Highlighting, implementation of a pre-heating temperature in the suggested range of the melting point provides a means it being an overlapping range, and it assists with prevent cracking, ([0011] – [0012])
F.) Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger as evidenced by WAGT in view of Grewell as applied to claim 27 above, and further in view of Nauka (US-2019/0,134,750, hereinafter Nauka).
Regarding claim 38,
Wherein (i) occurs in a first period of time and (ii) occurs in a second period of time, and 
wherein the first period of time is longer than the second period of time.
Regarding Claim 38, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent on the time periods implemented for the heating processes. In analogous art for an additive manufacturing preheating and heating process where a heat lamp is used to preheat and a laser is used for heating to a higher, Nauka suggests details regarding the time period implemented for the heating processes, and in this regard Nauka teaches the following:
& b.) ([0006]) teaches that (Fig. 5) shows an example graph representing the temperature of an irradiated area as a function of time. Highlighting, that the heating lamp is on the irradiated area is longer than the time the laser source is on it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a heating lamp time that is longer than a laser source (first source longer than second source) in a heating cycle, as taught by Nauka. Highlighting, implementation of a heating lamp time that is longer than a laser source (first source longer than second source) in a heating cycle provides a means for reducing the risk of thermal shock during additive manufacturing, ([0013]).G.) Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger as evidenced by WAGT in view of Grewell as applied to claim 27 above,and further in view of Mark (US-2014/0,328,963, hereinafter Mark)
Regarding claim 39,
Wherein the filament is a continuous fiber composite.
Regarding Claim 29, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent regarding details on the filament. In analogous art for an additive manufacturing system utilized for additive continuous composite manufacturing, Mark suggests details regarding the filament implemented, and in this regard Mark teaches the following:
(Abstract) teaches that the invention disclosed is for three dimensional printers, and reinforced filaments, and their methods of use are described. In one embodiment, a void free reinforced filament is fed into a conduit nozzle. The reinforced filament includes a core, which may be continuous or semi-continuous, and a matrix material surrounding the core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a filament that is a continuous fiber composite, as taught by Mark. Highlighting, implementation of a filament that is a continuous fiber composite provides a means for depositing both the resin and feed core simultaneously, ([0007]). 
H.) Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger as evidenced by WAGT in view of Grewell as applied to claim 27 above, and further in view of Hopkinson (US-2006/0,180,957, hereinafter Hopkinson).
Regarding claim 46,
Further comprising one or more sensors configured to measure one or more filament temperatures along the filament during printing.
Regarding Claim 46, Schirtzinger as modified teaches fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature. Schirtzinger is silent on implementing one or more sensors configured to measure one or more filament temperatures.In analogous art for an additive manufacturing system, Hopkinson suggests details regarding implementing one or more sensors configured to measure one or more filament temperatures, and in this regard Hopkinson teaches the following:
([0046]) teaches that a pyrometer P or a thermal imaging camera may be used to measure the surface temperature of the layer 10, the amount of radiation absorbent material 50 deposited being varied by the controller C in accordance with the temperature measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fabricating a fiber-reinforced component by additive manufacture, the machine may have a surface, a polymer matrix feed configured to deposit a plurality of polymer matrix layers on the surface, the deposition of the plurality of matrix layers and the fiber layer may be controlled by a computer and the machine includes two heating devices one for heating above the polymer matrix above glass transition temperature and the other for heating the polymer matrix above the melting temperature of Schirtzinger as modified. By utilizing a pyrometer P or a thermal imaging camera with an additive manufacturing filament, as taught by Hopkins. Highlighting, implementation of a pyrometer P or a thermal imaging camera with an additive manufacturing filament provides a means for controlling the amount of material deposited, ([0031]- [0032] & [0046]). 
	                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mark et al. (US-10,611,082) – teaches in the (Abstract) a According to one aspect, embodiments herein provide a 3-D printer comprising a composite filament supply, a build platen, a print head comprising a composite filament ironing tip and a heater, a plurality of actuators that move the print head and the build platen relative to one another in three degrees of freedom at a printing rate, at least one linear feed mechanism that advances the composite filament at a feed rate and drives the composite filament into the print head to deposit the composite filament.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715